 

Exhibit 10.6

 

AMENDED AND RESTATED

OFFICERS’ AND KEY EMPLOYEES’

SEVERANCE PLAN OF

STONERIDGE, INC.

 

Article 1

 

Introduction

 

1.1           STONERIDGE, Inc. (“STONERIDGE”) hereby establishes this Amended
and Restated Officers’ and Key Employees’ Severance Plan of STONERIDGE, Inc.
(“Plan”), effective as of May 9, 2017, to provide salary continuation, and
welfare benefit continuation (collectively, the “Severance Benefits”) to
eligible officers and key employees of STONERIDGE (a) whose employment is
involuntarily terminated and (b) who satisfy all Plan requirements for the
receipt of Severance Benefits.

 

1.2           While the term of this Plan is indefinite, STONERIDGE as the Plan
Sponsor reserves the right to amend, modify or terminate this Plan without
notice; provided, however, any such amendment, modification or termination shall
not adversely affect an Eligible Executive’s (as defined in Section 2.1) right
to Severance Benefits if all conditions in Article 2 are satisfied at the time
of the proposed amendment, modification or termination. No benefits shall be
provided hereunder to such Eligible Executive to the extent he or she receives
benefits under a separate employment agreement or other plan, as further
described under Section 4.7. Lastly, nothing herein shall be deemed to modify
the at-will employment status of any STONERIDGE Eligible Executive who is not
subject to a specific employment agreement.

 

1.3           STONERIDGE intends to pay the Severance Benefits provided
hereunder from the general assets of STONERIDGE; however, STONERIDGE reserves
the right to fund and provide all or part of the Severance Benefits hereunder
through one or more welfare trusts.

 

1.4           Information regarding the Plan, its claims procedures and
employees’ rights under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), are included as Section 4.4 and Articles 5 and 6.

 

1.5           This Plan shall be administered, in all respects, by the
Compensation Committee of the Board of Directors of STONERIDGE or its adopted
designee (the “Committee”), including sole responsibility for and absolute
discretionary authority in determining eligibility to participate in this Plan,
eligibility for benefits under the Plan, interpreting Plan terms, and resolving
disputes under the Plan.

 

1.6           As used herein, the following terms shall have the following
meanings:

 

(a)          Affiliate: For purposes of this Plan, an “Affiliate” shall mean any
corporation which would be defined as a member of a “controlled group of
corporations” within the meaning of Code Section 414(b) which includes
STONERIDGE or any business organization which would be defined as a trade or
business (whether or not incorporated) which is under “common control” within
the meaning of Code Section 414(c) with STONERIDGE but, in each case, only
during periods any such corporation or business organization would be so
defined. This definition shall be modified for purposes of the definition of
“Separation from Service” by the modification described in Treasury Regulation
1.409A-1(h).

 



 

 

 

(b)          Board: For purposes of this Plan, the “Board” shall mean
STONERIDGE’s Board of Directors.

 

(c)          Cause: For the purposes of this Plan, “Cause” shall mean:

 

(i)          intentional misappropriation of funds from STONERIDGE;

 

(ii)         conviction for a felony;

 

(iii)        commission of a crime or act or series of acts involving moral
turpitude;

 

(iv)        commission of an act or series of acts of dishonesty that are
materially inimical to the best interests of STONERIDGE;

 

(v)         breach of any material term of such Eligible Executive’s employment
agreement or employment obligations;

 

(vi)        willful and repeated failure to perform the duties associated with
the Eligible Executive’s position, which failure has not been cured within
thirty (30) days after STONERIDGE gives notice thereof to the Eligible
Executive; or

 

(vii)        failure to cooperate with any STONERIDGE investigation or with any
investigation, inquiry, hearing or similar proceedings by any governmental
authority having jurisdiction over the Eligible Executive or STONERIDGE.

 

(d)          Code: For purposes of this Plan, “Code” shall mean the Internal
Revenue Code of 1986, as amended and any lawful regulations or other lawful
guidance promulgated thereunder. Whenever a reference is made herein to a
specific Code Section, such reference shall be deemed to include any successor
Code Section having the same or a similar purpose.

 

(e)          Change in Control: For purposes of this Plan, “Change in Control”
shall mean the occurrence of any of the following events:

 

(i)          the Board of Directors or shareholders of STONERIDGE approve a
consolidation or merger that results in the shareholders of STONERIDGE
immediately prior to the transaction giving rise to the consolidation or merger,
owning less than 50% of the total combined voting power of all classes of equity
securities entitled to vote of the surviving entity immediately after the
consummation of the transaction giving rise to the merger or consolidation;

 



 -2- 

 

 

(ii)         the Board of Directors or shareholders of STONERIDGE approve the
sale of substantially all of the assets of STONERIDGE or the liquidation or
dissolution of STONERIDGE;

 

(iii)        any person or other entity (other than STONERIDGE or a subsidiary
of STONERIDGE or any STONERIDGE employee benefit plan (including any trustee of
any such plan acting in its capacity as trustee)) purchases any common shares
(or securities convertible into common shares) pursuant to a tender or exchange
offer without the prior consent of the Board or becomes the beneficial owner of
securities of STONERIDGE representing 35% or more of the voting power of
STONERIDGE’s outstanding securities; or

 

(iv)        during any period of two consecutive calendar years, individuals who
at the beginning of such period constituted STONERIDGE’s Board (together with
any new directors whose (x) election by STONERIDGE’s Board or (y) nomination for
election by STONERIDGE’s shareholders was (prior to the date of the proxy or
consent solicitation relating to such nomination) approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved), cease for any reason to constitute a majority of the
directors then in office.

 

(f)          Director: For purposes of this Plan, a “Director” shall mean a
member of the Board of Directors.

 

(g)          Involuntary Separation from Service: For purposes of this Plan, an
“Involuntary Separation from Service” shall mean a Separation from Service due
to the independent exercise by STONERIDGE (or any successor company) of the
unilateral authority to terminate the Eligible Executive’s services, other than
due to the Eligible Executive’s implicit or explicit request, where the Eligible
Executive was willing and able to continue performing services.

 



 -3- 

 

 

(h)          Separation from Service: For purposes of this Plan, a “Separation
from Service” shall mean the Eligible Executive’s termination from employment
with STONERIDGE and all Affiliates on account of the Eligible Executive’s death,
retirement or other termination of employment, as determined in accordance with
Section 409A of the Code. An Eligible Executive will not be deemed to have
experienced a Separation from Service if on military leave, sick leave or other
bona fide leave of absence, to the extent such leave does not exceed a period of
six months or, if longer, such longer period of time as is protected by either
statute or contract. An Eligible Executive will not be deemed to have
experienced a Separation from Service if the Eligible Executive provides
continuing services that average more than 20 percent of the services provided
by the Eligible Executive to STONERIDGE or its Affiliates (whether as an
employee or an independent contractor) during the immediately preceding 36-month
period of services (or the full period of services to STONERIDGE and its
Affiliates, if the Eligible Executive has provided services to STONERIDGE or its
Affiliates for less than 36 months). If an Eligible Executive provides services
both as an employee and as an independent contractor of STONERIDGE, the Eligible
Executive must cease providing services both as an employee and as an
independent contractor to be treated as having experienced a Separation from
Service. If an Eligible Executive ceases providing services as an independent
contractor and begins providing services as an employee, or vice versa, the
Eligible Executive will not be considered to have a Separation from Service
until the Eligible Executive has ceased providing services in both capacities.
If an Eligible Executive provides services both as an employee of STONERIDGE and
as a member of the Board of Directors, the services provided as a Director are
not taken into account in determining whether the Eligible Executive has a
Separation from Service under this Plan unless it is aggregated with any plan in
which the Eligible Executive participates as a Director under Section 409A of
the Code.

 

Article 2

 

Eligibility For Severance Benefits

 

2.1           Eligibility: A STONERIDGE officer or other key employee must
satisfy all of the following conditions of this Plan in order to be eligible for
Severance Benefits under this Plan:

 

(a)          STONERIDGE must have designated such officer or key employee as a
person eligible to receive severance benefits by listing him or her on Exhibit
A. Such designation shall be at the sole and complete discretion of STONERIDGE,
and status as a STONERIDGE officer or key employee alone shall not include the
right to participate in this Plan;

 

(b)          The designated officer or key employee must experience an
Involuntary Separation from Service from STONERIDGE prior to a Change in Control
for reasons other than (i) Cause, or (ii) following a leave of absence exceeding
six months and without a return to active employment.

 

An officer or key employee who satisfies the foregoing conditions shall be
deemed to be an “Eligible Executive” under the Plan.

 



 -4- 

 

 

Article 3

 

Severance Benefits

 

3.1           Salary Continuation: Subject to the terms of this Plan, an
Eligible Executive shall be provided salary continuation for 12 months after the
effective date of the Involuntary Separation from Service, payable (assuming the
Code Section 409A Severance Limit described in Section 3.3 is not exceeded) in
accordance with normal payroll practices, commencing on a date selected by the
Plan Administrator which is not later than 60 days following the date of the
Eligible Executive’s Separation from Service and subject to normal tax
withholding. Notwithstanding the foregoing to the contrary, the Plan
Administrator shall not be required to commence payments until it receives the
release required pursuant to Section 3.4 and it becomes irrevocable. In the
event that the total amount of Severance Benefits provided pursuant to this
Article 3 exceeds the Code Section 409A Severance Limit described in Section
3.3, salary continuation benefits shall be payable in accordance with the
Alternate Payment Timing provisions of Section 3.3. The Eligible Executive’s
right to a series of installment payments under this Section shall be treated as
a right to a series of separate payments as provided in Treasure Regulation
Section 1.409A-2(b)(2)(iii).

 

3.2           Benefit Continuation: Subject to the terms of this Plan, an
Eligible Executive shall receive medical, dental and life insurance benefit
continuation for 12 months after the effective date of the Separation from
Service. For medical and dental benefit continuation, such benefit continuation
shall be pursuant to COBRA and shall be at the same levels elected prior to the
Eligible Executive’s Separation from Service, and STONERIDGE will pay (or
reimburse, as applicable) any required medical and dental benefit contribution
premiums on behalf of the Eligible Executive during this 12-month period at the
same level as they were payable by STONERIDGE immediately prior to the
Separation from Service. After such period, the Eligible Executive will be
eligible for medical and dental benefit continuation under COBRA for the balance
of the applicable COBRA period, subject to payment of COBRA rates by the
Eligible Executive without reimbursement by STONERIDGE. For life insurance
benefit continuation, STONERIDGE will pay any required benefit contributions on
behalf of the Eligible Executive during the initial 12-month period; provided,
however, that such required premium contributions will not be paid by STONERIDGE
for six months following Separation from Service (at which time all required
premium contributions during such six-month period shall be reimbursed to the
Eligible Executive in a single lump sum payment on the day which is six months
and one day following such Separation from Service). The Eligible Executive
shall be responsible for paying any required benefit contributions during the
six-month period immediately following his or her Separation from Service with
respect to any benefits that are considered to provide for a deferral of
compensation (as determined under Section 409A of the Code), including, without
limitation, continuation of life insurance benefits. Failure to pay such
required benefit contributions during such period shall result in forfeiture of
the applicable benefits. Upon Separation from Service, the Eligible Executive’s
rights, if any, to participate in any other STONERIDGE pension and welfare
benefit plans not specifically addressed in this Plan shall be governed by the
terms of those pension and welfare plans.

 

3.3           Alternative Payment Timing: In the event that (a) the aggregate
amount of Severance Benefits provided under Sections 3.1 exceeds two times the
lesser of (i) the Eligible Executive’s annualized compensation for the preceding
calendar year (or the current calendar year if the Eligible Executive did not
have compensation from STONERIDGE or an Affiliate during the preceding calendar
year), or (ii) the limit on compensation set forth in Section 401(a)(17) of the
Code (the “Section 409A Severance Limit”), any payments in excess of the Section
409A Severance Limit shall be considered a separate benefit and no portion of
such separate benefit shall be paid prior to the day which is six months and one
day following the Eligible Executive’s Separation from Service. The aggregate of
the payments comprising such unpaid amount (the “Section 409A Severance
Reduction Amount”) shall be paid to the Eligible Executive in a single lump sum
payment on the day which is six months and one day following his or her
Separation from Service.

 



 -5- 

 

 

3.4            Required Release: Notwithstanding the foregoing to the contrary,
benefits described under this Section 3 shall not be provided to any Eligible
Executive unless such Eligible Executive has executed and delivered to
STONERIDGE a release, in form and substance reasonably satisfactory to
STONERIDGE and similar to Exhibit B attached hereto.

 

Article 4

 

General Provisions

 

4.1           Other Plans:

 

(a)          Benefits received under this Plan will not be included in
compensation or earnings for purposes of determining benefits, including pension
benefits, under any other employee benefit plan of STONERIDGE.

 

(b)          Except as otherwise provided in this Plan, payment of benefits
under this Plan will not adversely affect an Eligible Executive’s rights under
any other employee benefit plan of STONERIDGE. An Eligible Executive’s rights
under all other STONERIDGE pension or welfare benefit plans shall be governed by
the terms of the plans in effect at the time of the Eligible Executive’s
Separation from Service with STONERIDGE.

 

4.2           No Rights to Employment: Nothing herein, or in any other agreement
offered or executed hereunder, or in oral discussions regarding this Plan, shall
constitute a commitment for employment for any specified duration, or be deemed
to limit STONERIDGE’s right or power to terminate the employment of any Eligible
Executive.

 

4.3           No Right to Transfer or Assign Benefits: Benefits under this Plan
are intended for the exclusive benefit of Eligible Executives (and their
dependents and beneficiaries to the extent applicable). Present and future
benefits cannot be subjected to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge (except as required by law), and any
attempt to do so is null and void.

 

4.4           Plan Administration:

 

(a)          The Plan constitutes an employee welfare benefit plan as defined in
ERISA. The Plan Administrator for the Plan is the Compensation Committee of the
Board of Directors of STONERIDGE, Inc., Stoneridge, Inc., 39675 MacKenzie Drive,
Suite 400, Novi, Michigan, 48377 (the “Committee”).

 

(b)          Legal matters, including service of process, relating to the Plan
should be addressed to STONERIDGE, Inc. Corporate Secretary at the address shown
above.

 



 -6- 

 

 

(c)          Records for the Plan are kept on a plan year basis, beginning
January 1 and ending the following December 31.

 

(d)          For government reporting purposes, the Employer Identification
Number for STONERIDGE is 34-1598949. In addition, the Plan is identified by the
following official name and plan number:

 

Corporate Officers’ and Key Employee’s Severance Plan of STONERIDGE, Inc. Plan
Number: 502.

 

This Plan name and number should be used in any formal correspondence relating
to the Plan.

 

4.5           Severability: Any term or provision of this Plan which is invalid
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such invalidity or unenforceability without
thereby rendering invalid or unenforceable the remaining terms and provisions
hereof or affecting the validity or enforceability of any of the terms or
provisions of this Plan in any other jurisdiction.

 

4.6           Code Section 409A Compliance: This Plan is intended to be operated
in compliance with the provisions of Section 409A of the Code. In the event that
any provision of this Plan fails to satisfy the provisions of Section 409A of
the Code, then such provision shall be reformed so as to comply with Section
409A of the Code and to preserve as closely as possible the intention of
STONERIDGE in maintaining the Plan, to the extent practicable; provided that, in
the event it is determined not to be feasible to so reform a provision of this
Plan as it applies to a payment or benefit due to an Eligible Executive or his
or her beneficiary(ies), such payment shall be made without complying with
Section 409A of the Code.

 

4.7           Non-duplication of Benefits: To the extent, and only to the
extent, a payment or benefit that is to be paid or provided under Article 3 of
this Plan has been or will be paid or provided for the same purpose and is
payable at the same time and in the same manner as under this Plan under the
terms of another applicable plan, program, agreement or arrangement, including,
without limitation, any employment agreement with the Eligible Executive, then
the payment under this Plan shall be deemed to have been satisfied by the
payment made or benefit(s) provided under such other applicable plan, program,
agreement or arrangement, and under no circumstances shall the Eligible
Executive be eligible for duplicate, overlapping or cumulative payments or
benefits. If this Section is applicable and the other plan, program, agreement
or arrangement contains similar language which indicates that the like payments
shall be made under this Plan rather than that plan, program, agreement or
arrangement, the Committee shall resolve the issue so that the Eligible
Executive is paid under one but not both arrangements.

 



 -7- 

 

 

Article 5

 

Claims Procedure

 

5.1          Claim:

 

(a)          An Eligible Executive need not present a formal claim in order to
qualify for rights or benefits under this Plan. However, if STONERIDGE fails to
provide any benefit to which an Eligible Executive is entitled hereunder or if
any Eligible Executive believes (i) that the Plan is not being administered or
operated in accordance with its terms, (ii) that fiduciaries of the Plan have
breached their duties, or (iii) that his or her own legal rights are being
violated with respect to the Plan (a “claimant”), the claimant must file a
formal written claim for benefits under the procedures set forth in this Article
5 and utilizing such forms and in such manner as the Plan Administrator shall
prescribe. The procedures in this Article 5 shall apply to all claims that any
person has with respect to the Plan, including claims against fiduciaries and
former fiduciaries, except to the extent the Plan Administrator determines, in
its sole discretion, that it does not have the power to grant, in substance, all
relief reasonably being sought by the claimant.

 

(b)          A claim by any person shall be presented to the Committee in
writing within 90 days following the date upon which the claimant (or his or her
predecessor in interest) first knew (or should have known) of the facts upon
which the claim is based, unless the Plan Administrator in writing consents
otherwise. The Committee shall, within 90 days of receiving the claim, consider
the claim and issue his or her determination thereon in writing. The Committee
may extend the determination period for up to an additional 90 days by giving
the claimant written notice. If the claim is granted, the benefits or relief the
claimant seeks will be provided.

 

5.2          Denial: If the claim is wholly or partially denied, the Committee
shall, within 90 days (or such longer period as described above), provide the
claimant with written notice of the denial, setting forth, in a manner
reasonably calculated to be understood by the claimant,

 

(a)          the specific reason or reasons for the denial,

 

(b)          specific references to pertinent Plan provisions upon which the
denial is based,

 

(c)          a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why the additional
material or information is necessary, and

 

(d)          a description of the Plan’s appeal procedures describing the steps
to be taken by the claimant and time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
ERISA in the event of the denial of the appeal.

 

With the consent of the claimant, this determination period can be extended
further. If the Committee fails to respond to the claim in a timely manner, the
claimant may treat the claim as having been denied by the Committee.

 



 -8- 

 

 

5.3           Appeal: Each claimant may appeal in writing the Committee’s denial
of a claim (in whole or in part) to the Committee within 60 days after receipt
by the claimant of written notice of the claim denial, or within 60 days after
such written notice was due, if the written notice was not sent. In connection
with the review proceeding, the claimant or his or her duly authorized
representative may review pertinent documents and may submit issues and comments
in writing. The claimant may include with the appeal such documents and other
information as the claimant deems reasonable. Any claims which the claimant does
not in good faith pursue through the review stage of the procedure shall be
treated as having been irrevocably waived.

 

5.4           Review Procedures: The Committee shall adopt procedures pursuant
to which claims shall be reviewed and may adopt different procedures for
different claims without being bound by past actions. Any procedures adopted,
however, shall be designed to afford a claimant a full and fair review of his or
her claim.

 

5.5           Final Decision: The decision by the Committee upon review of an
appeal shall be made not later than 60 days after the written appeal is received
by the Committee, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible, but
not later than 120 days after receipt of the appeal, unless the claimant agrees
to a greater extension of that deadline.

 

5.6           Form: The decision by the Committee regarding the appeal following
its review shall be in writing and shall be written in a manner reasonably
calculated to be understood by the claimant. In the event that the appeal is
denied, the decision shall include at least the following information:

 

(a)          the specific reason or reasons for the denial of the appeal,

 

(b)          specific references to pertinent Plan provisions upon which the
denial is based,

 

(c)          a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claim and appeal, and

 

(d)          a statement describing the procedures for voluntary dispute
resolution offered by the Plan (if any) and the claimant’s right to obtain
information regarding such procedures, along with a statement of the claimant’s
right to bring a civil action under ERISA.

 



 -9- 

 

 

5.7           Legal Effect: To the extent permitted by law, the decision of the
Committee (if no appeal thereof is made as herein provided) or the decision of
the Committee, as the case may be, shall be final and binding on all parties.
Any claims which the claimant does not pursue through the review and appeal
stages of the procedures herein provided shall be deemed waived, finally and
irrevocably. No legal action for benefits under the Plan shall be brought unless
and until the claimant has exhausted his or her remedies under this Article 5.
If, after exhausting the claims and appeal procedures, a claimant institutes any
legal action against the Plan and/or STONERIDGE, the claimant may present only
the evidence and theories which the claimant presented during the claims and
appeal procedures. Judicial review of the claimant’s denied claim shall be
limited to a determination of whether the denial was arbitrary and capricious
based on the evidence and theories which were presented to and considered by the
Committee during the claims procedure or by the Committee during the appeal
procedure.

 

5.8           Plan Interpretation: The Plan Administrator shall administer the
Plan in accordance with its terms and the intended meanings of the Plan and any
other welfare or pension benefit plan of STONERIDGE. The Plan Administrator
shall have the sole and absolute discretionary authority to make any findings of
fact needed in the administration of the Plan.

 

5.9           Authority of Committee: The Committee shall have the sole and
absolute discretionary authority to interpret or construe the terms of the Plan,
whether express or implied, and resolve any ambiguities, including but not
limited to terms governing the eligibility of Executives and the administration
of the Plan, and fashion any remedy which the Committee, in its sole judgment,
deems appropriate. The validity of any such finding of fact, interpretation,
construction or decision shall not be afforded de novo review if challenged in
court, by arbitration or in any other forum, and rather, shall be upheld unless
clearly arbitrary or capricious.

 

5.10         Exercise of Discretion: To the extent the Plan Administrator or the
Committee has been granted discretionary authority under the Plan, such
fiduciary’s prior exercise of such authority shall not obligate it to exercise
its authority in a like fashion thereafter.

 

5.11         Intent: If, due to errors in drafting, any Plan provision does not
accurately reflect its intended meaning, as demonstrated by consistent
interpretations or other evidence of intent, or as determined by the Committee
in its sole and exclusive judgment, the provision shall be considered ambiguous
and shall be interpreted by the Plan Administrator in a fashion consistent with
its intent, as determined by the Committee in its sole discretion. The
Committee, without the need for Board of Directors’ approval, may amend the Plan
retroactively to cure any such ambiguity.

 

5.12         Consistency: This Article 5 may not be invoked by any person to
require the Plan to be administered in a manner which is inconsistent with its
interpretation by the Committee.

 

5.13         Final and Binding: All actions taken and all determinations made in
good faith by the Plan Administrator or by the Committee shall be final and
binding upon all persons claiming any interest in or under the Plan.

 



 -10- 

 

 

Article 6

 

The Plan and ERISA

 

6.1           ERISA Requirements: “ERISA” — the Employee Retirement Income
Security Act of 1974 -- is a comprehensive law that sets standards and
procedures for employee benefit plans. As a participant in the Plan, you have
certain rights under ERISA.

 

You have the right under ERISA to receive additional information regarding the
Plan. Specifically, you are entitled to:

 

·Examine without charge, at the Plan Administrator’s office or upon request at
your local Human Resources Department, all documents governing the Plan and a
copy of the latest annual report (Form 5500 series) filed by the Plan with the
U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

 

·Obtain copies of all documents governing the operation of the Plan and other
Plan information upon written request to the Plan Administrator (including
copies of the latest annual report (Form 5500 series) and updated summary plan
description (assuming that the Plan has been updated). The Plan Administrator
may make a reasonable charge for the copies.

 

·Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of the summary annual
report.

 

6.2           Prudent Actions By Plan Fiduciaries: In addition to creating
rights for participants, ERISA imposes duties upon the persons who are
responsible for the operation of the Plan. The persons who operate the Plan,
called “fiduciaries” of the Plan, have a duty to do so prudently in your
interest and that of other participants and beneficiaries. No one may fire you
or otherwise discriminate against you in any way to prevent you from obtaining
benefits or exercising your rights under ERISA. If your claim for a benefit is
denied in whole or in part, you must receive a written explanation of the reason
for the denial. You have the right to have your claim reviewed and reconsidered.
(See Article 5, above).

 

6.3           Enforce Your Rights: Under ERISA, there are steps you can take to
enforce the above rights. For instance, if you request materials from the Plan
Administrator and do not receive them within 30 days, you may file suit in a
federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the Plan
Administrator’s control. If you have a claim for benefits which is denied or
ignored, in whole or in part, you may file suit in a state or federal court. If
you are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a federal court. The
court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose and the court finds that your claim is frivolous, the court
may order you to pay these costs and fees.

 



 -11- 

 

 

6.4           Assistance With Your Questions: If you have any questions about
the Plan, you should contact the Plan Administrator. If you have any questions
about your rights under ERISA, or if you need assistance in obtaining documents
from the Plan Administrator, you should contact the nearest area office of the
Employee Benefits Security Administration, U.S. Department of Labor, listed in
your telephone directory, or you may contact the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution NW, Washington, D.C. 20210. STONERIDGE
supports both the spirit and letter of ERISA and is committed to assuring proper
treatment and full disclosure of all pertinent information to plan participants.
It is the policy of STONERIDGE that no employee will be fired or discriminated
against, either to prevent him or her from obtaining benefits or for exercising
his or her rights under ERISA.

 

This Plan, as amended and restated, supersedes and replaces the Severance Plan
Officers’ and Key Employees’ Severance Plan of STONERIDGE, INC. dated October 5,
2009.

 

This Plan is hereby adopted and approved this 9th day of May, 2017.

 

  STONERIDGE, Inc.         By: /s/JONATHAN B. DEGAYNOR     Jonathan B. DeGaynor
    President and Chief Executive Officer

 

 -12- 

 

 

EXHIBIT A

 

ELIGIBLE EXECUTIVES

 

Thomas A. Beaver, President of Global Sales

 

Thomas Dono, Chief Legal Officer

 

Robert R. Krakowiak, Chief Financial Officer and Treasurer

 

Daniel Kusiak, Vice President Global Procurement

 

Anthony L. Moore, Vice President of Global Operations

 

Alisa A. Nagle, Chief Human Resources Officer

 

Michael D. Sloan, Vice President

 

Robert Willig, President Control Devices

 

 A-1 

 

 

EXHIBIT B

 

RELEASE

 

As a condition to the payment of the benefits by STONERIDGE to Eligible
Executive pursuant to this Plan, as described in Section 3.4, Eligible Executive
shall deliver a signed release of claims against STONERIDGE. Such release shall
be delivered to Employer no later than sixty (60) days following a Separation
From Service, shall be in a form and substance satisfactory to STONERIDGE, and,
if applicable, shall not be revoked by Eligible Executive, and must include the
operative language substantially similar to the following:

 

In exchange for the payments set forth under the Corporate Officers’ and Key
Employees’ Severance Plan of STONERIDGE, Inc. (“Severance Plan”), I and my
heirs, personal representatives, successors and assigns, hereby forever release,
remise and discharge STONERIDGE, Inc. (the “Employer”) and each of its past,
present, and future officers, directors, shareholders, members, employees,
trustees, agents, representatives, affiliates, successors and assigns
(collectively the “Employer Released Parties”) from any and all claims, claims
for relief, demands, actions and causes of action of any kind or description
whatsoever, known or unknown, whether arising out of contract, tort, statute,
treaty or otherwise, in law or in equity, which I now have or have had against
any of the Employer Released Parties from the beginning of my employment with
Employer to the date of this release, arising from, connected with, or in any
way growing out of, or related to, directly or indirectly, (i) my employment by
Employer, (ii) my service as an officer or key employee, as the case may be, of
Employer, (iii) any transaction prior to the date of this release and all
effects, consequences, losses and damages relating thereto, (iv) the services
provided by me to Employer, or (v) my termination of employment with Employer
under the common law or any federal, state or local statute, law, or ordinance
including, but not limited to, all claims arising under the Civil Rights Acts of
1866 and 1964, the Equal Pay Act of 1963, the Age Discrimination in Employment
Act of 1967, the Rehabilitation Act of 1973, the Older Workers Benefit
Protection Act of 1990, the Americans with Disabilities Act of 1990, the Civil
Rights Act of 1991, the Family and Medical Leave Act of 1993, the Genetic
Information Nondiscrimination Act of 2008, the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), Title 4112 of the Ohio Revised Code, the wage and
hour laws of Ohio and Michigan, the Elliott Larsen Civil Rights Act, the
Michigan Persons with Disabilities Civil Rights Act, and all other federal,
state or local laws governing employers and employees.

 



 B-1 

 

 

Notwithstanding this release of claims, I acknowledge that: (i) nothing in this
release will bar, impair or affect the obligations, covenants and agreements of
Employer set forth in the Severance Plan; (ii) I retain the right to file a
charge of alleged employment discrimination with the Equal Employment
Opportunity Commission (EEOC) or a state or local civil rights agency or to
participate in the investigation of such charge filed by another person or to
initiate or respond to communications with the EEOC or a state or local civil
rights agency; however, I waive all rights to recover or share in any damages or
monetary payment awarded under any EEOC charge or state or local civil rights
agency charge or action; and (iii) I retain the right to file a charge or
complaint or otherwise communicate with the Securities and Exchange Commission
(SEC) or participate in any investigation or proceeding conducted by the SEC,
and the release does not limit my right to receive an award for information
provided to the SEC.

 

If the release described in this Exhibit B, as Employer may reasonably modify in
its discretion, is not timely delivered by Eligible Executive to Employer or, if
applicable, is timely revoked by Executive, then no payment shall be made under
this Severance Plan.

 



 B-2 

